Citation Nr: 0323697	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  01-01 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
death pension benefits in the amount of $5,875.25.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff




INTRODUCTION

The veteran had active service from April 1952 until March 
1954.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a June 2000 decision of the 
Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the validity of a debt is 
challenged, a threshold determination must be made on that 
question prior to a decision on waiver of indebtedness.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  A debtor 
may dispute the amount or existence of a debt, which is a 
right that may be exercised separately from a request for 
waiver or at the same time.  See 38 C.F.R. § 1.911(c) (2002); 
see also VAOPGCPREC 6-98.  In the present case, the 
appellant, in her August 2002 video conference hearing, 
questioned the amount of her indebtedness to VA.  (Transcript 
of August 13, 2002 video-conference hearing, at page 2, last 
paragraph, lines 2-3.)  The record does not reflect that an 
official audit has been undertaken and provided to the 
appellant.

The Board acknowledges a July 1999 letter from the RO to the 
veteran stating that $10,640.00 in earnings had been 
confirmed for 1996.  It is understood that the appellant's 
failure to report such earnings is the basis for the 
overpayment.  However, the origin or derivation of the amount 
of $10,640.00 is not clear from the record.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the appellant 
and request that she complete and return 
a current Income-Net Worth and Employment 
Statement (VA Form 21-527); a Financial 
Status Report (VA Form 20-5655); and a 
Request for Information Concerning 
Medical, Legal, or Other Expenses (VA 
Form 21-8416).  

2.  The RO should prepare a complete 
written-paid-and-due audit of the 
appellant's death pension account for the 
period of the overpayment.  This audit 
should reflect, on a month-by-month 
basis, the amounts actually paid to the 
appellant, as well as the amounts 
properly due.  A copy of the written 
audit should be inserted into the claims 
folder and another provided to the 
veteran and his representative.

3.  Thereafter, the Committee should 
consider whether an overpayment has been 
properly created.  Thereafter, any amount 
of overpayment should be referred to the 
Committee for reconsideration of the 
appellant's request for waiver in light 
of the available record, with full 
written consideration given to all 
elements of the principles of equity and 
good conscience set forth by 38 C.F.R. § 
1.965(a).  A formal, written, record of 
the Committee's decision, including an 
analysis of the various elements to be 
considered, should be prepared and placed 
in the claims folder.

4.  If the determination remains 
unfavorable to the appellant, she should 
be furnished a supplemental statement of 
the case which fully sets forth the 
controlling law and regulations pertinent 
to this appeal.  This document should 
further reflect detailed reasons and 
bases for the decision reached.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




